Citation Nr: 0120532	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-09 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected pain disorder, 
manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for headaches with pain disoder associated 
with psychological factors and assigned thereto a 
noncompensable (0 percent) initial disability rating, 
effective February 21, 1996.  Thereafter, the veteran filed a 
timely notice of disagreement concerning the initial rating 
assigned.

In July 1999, a decision review officer issued a rating 
decision granting an increased initial disability rating of 
10 percent, effective February 21, 1996, for the veteran's 
service-connected headaches with pain disorder associated 
with psychological factors.  Thereafter, the veteran noted 
his continuing disagreement with this newly assigned 
disability rating. See AB v. Brown, 6 Vet. App. 35 (1993)
A supplemental statement of the case, dated in May 2001, 
recharacterized the veteran's service-connected condition as 
pain disorder, manifested by headaches.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's most recent VA examination for his service-
connected pain disorder, manifested by headaches, was 
conducted in May 1998.  The report of this May 1998 
examination noted that "the veteran is certainly not 
disabled due to these headaches."  In a March 2000 
statement, however, the veteran noted that his condition had 
gotten substantially worse and that he was no longer employed 
as a result of his service-connected headache disorder.  
Medical treatment records received since the veteran's May 
1998 examination also indicated that his overall medical 
condition has worsened, due in part to various nonservice-
connected conditions.  

Under these circumstances, the Board concludes that there is 
insufficient information and detail from which to ascertain 
the current severity of the veteran's service-connected pain 
disorder, manifested by headaches.  Consequently, the veteran 
should be re-examined by VA on remand.  The RO should also 
contact the veteran requesting information regarding all 
medical treatment he has received for this condition during 
the course of this appeal.  See 38 U.S.C.A. § 5103A(c) 
(2000); Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).  The RO should then attempt to obtain all 
of those records identified by the veteran, which haven't 
been previously obtained.


Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list of all medical providers 
who have treated him for his service-
connected pain disorder, manifested by 
headaches, during the pendency of this 
appeal, and the RO should attempt to 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to determine the current 
severity of the his service-connected 
pain disorder, manifested by headaches.  
All necessary studies and tests deemed 
appropriate should be accomplished.  The 
examiner is requested to review the 
claims folder and offer an opinion as to 
what manifestations, if any, are due to 
the veteran's service-connected pain 
disorder, manifested by headaches.  To 
the extent possible, the examiner should 
try to identify and separate out 
manifestations of other nonservice-
connected conditions which the veteran 
may have.  If the examiner is unable to 
provide a complete opinion, the reason 
why the opinion cannot be provided should 
be explained.  The claims folder should 
be made available to the examiner for 
review.
 
3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




